7

 

- AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case oe yo yee SEs

UNITED STATES DISTRICT COURT pec 20 2915
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT INAC IVE ee
v.-: (For Offenses Committed On.dr'A fterNovembett;-1987)—--— aoe!

GUILLERMO AVALOS-VALDEZ (5)

 

 

Case Number: 3:19-CR-02977-ILS

 

 

John Owen Lanahan
: . . . Defendant’s Attomey . =
USM Number : 75866-298
| -
THE DEFENDANT:

pleaded guilty to count(s) 15 of the Information

 

L] was found guilty on count(s)

 

after a plea of not guilty.
Accordingly, the defendant is adjudged auilty of such count(s), which involve the following offense(s):

Title and Section / Nature of Offense . , . Count

8:1326 - Attempted Reentry Of Removed Alien (Felony) 15

The defendant is sentenced as provided in pages 2 through - 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

L] The defendant has been found not guilty on count(s) .

 

 

[1 Count(s) is dismissed on the motion of the United States.

[x] Assessment: $100.00 - waived

[] JVTA Assessment*: $

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22...

x] Fine waived CL) Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any |
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify.the court and United States Attorney of
any material change in the defendant’s economic circumstances.

December 13. 2019

Date of Imposition of RL wZ)
oe

HON. JANIS L. SAMMARTINO ,
UNITED STATES DISTRICT JUDGE .

  
  
.

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: GUILLERMO AVALOS-VALDEZ (5) ; Judgment - Page 2 of 2
CASE NUMBER: 3:19-CR-02977-JLS

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
10 months

‘Sentence imposed pursuant to Title 8 USC Section 1326(b). .
The court makes the following recommendations to the Bureau of Prisons:
1. Incarceration at FCI Lompoc or Northern District of California to accommodate family visits

KO

The defendant is remanded to the custody of the United States Marshal.

(1 The defendant must surrender to the United States Marshal for this district:
Ll. at A.M. on

 

 

 

QO asnotified by the United States Marshal.

The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons: : .

Ol onor before a
QO as notified by the United States Marshal. .
(1 asnotified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

Defendant delivered on , - to

“at _ , with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL -

 

. By DEPUTY UNITED STATES MARSHAL

3:19-CR-02977-JLS
